DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/21/2022 has been entered.  
4.	Currently claims 1, 5, 6, 10 and 17 have been amended. Therefore, claims 1-21 are pending in this application.   
Terminal Disclaimer
5.	A terminal disclaimer is filed on 06/27/2022 to obviate the obviousness type double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the double patenting rejection.   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3-6, 8-10, 12-15 and 17-21 are rejected under 35 U.S.C.103 as being unpatentable over Ellis 2017/0039870 in view of krishnan 2008/0254746.
	Regarding claim 1, Ellis teaches the following claimed limitations: a method for generating voice guidance in a vehicle comprising: selecting, through a user interface of a voice guidance system and before the vehicle is driven on a race track, at least one location on the race track and at least one guidance data option ([0017]; [0022]; [0031] lines 15-21; [0058]; [0060]: e.g. a system comprising a controller that is coupled to a human machine interface, or HMI, that provides information to a user/driver in audio format; wherein the HMI also allows the user/driver to provide one or more inputs; such as: a reference brake point(s)—and/or a reference turn-in points—on a racetrack; an entry speed threshold that the driver selects, etc. In this regard, the system already implements an option that allows the user to enter the above information from a computer or by downloading from the Internet, etc. Thus, the system already implements a voice guidance system with a user interface; and thereby it allows, before the vehicle is driven on a race track, the selection of at least one location on a race track and at least one guidance data option); collecting, within the voice guidance system, status information regarding performance of the vehicle while driving on the racetrack; processing, within the voice guidance system, the status information to generate driver guidance information ([0036], [0037], [0060]: e.g. as the driver is driving the vehicle on the racetrack, the system gathers status information regarding the performance of the vehicle, such as: (i) determining that the vehicle is approaching the set reference brake point, (ii) determining that the vehicle’s entry speed at the reference brake point is above the speed threshold, etc., and thereby the system generates driver guidance information to the driver, such as an audio message to be presented to the driver); annunciating, from the voice guidance system, the driver guidance information as at least one voice prompt to a driver of the vehicle at the selected at least one location on the race track ([0036]; [0039] lines 1-10: e.g. as the vehicle reaches the selected reference brake point, the system announces to the driver the guidance information in audible format; such as, a voice announcing “brake in 100 meters”, etc.).
	Although Ellis does not explicitly describe that the guidance information is in accordance with the selected guidance data option, such as a selected speed threshold, Ellis already suggests that the reference brake point may be coached based on one or more selected options; such as: when entry speed into a turn exceeds an entry speed threshold that the driver selected, etc. ([0060] to [0062]).
Moreover, Krishnan discloses a system that provides a driver with guidance information as the driver is driving a vehicle, wherein one or more statuses of the vehicle ae evaluated, such as the speed of the vehicle; and thereby the system audibly annunciates the vehicle speed when the vehicle speed is exceeding a given speed threshold, etc. ([0026] to [0028] and [0041], lines 27-30).     
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ellis in view of Krishnan; for example, by incorporating one or more additional graphical and/or audio alerts for reminding the driver about one or more detected conditions of the vehicle based on one or more selected options/thresholds (e.g. a voice announcing the entry speed of the vehicle, “current speed is 130 MPH”; or a voice announcing the deceleration rate of the vehicle, “current deceleration rate is 0.7g”, etc.), in order to help the driver to be aware of one or more conditions of the vehicle with respect to the threshold he/she has selected, so that the driver would be mentally and/or physically prepared when taking one or more actions (e.g. when applying brake; when applying a steering operation, etc.); and thereby increasing the driver’s chance to be more successful in properly executing the desired action(s) at the desired point and/or time.   
Regarding claim 10, teaches the following claimed limitations: a system for providing voice guidance to a driver of a vehicle comprising: a voice guidance system comprising a processor and memory, where the memory stores instructions that, when executed by the processor, causes the voice guidance system to perform operations ([0016] to [0018]; [0069]; [0071]: e.g. a system that provides information to a driver, wherein the system comprises a controller that is coupled to HMI that provides information to a user/driver audibly; and wherein the system already implements one or more memories that store computer instructions; and one or more processors for executing the instructions) comprising: generating a user interface for displaying a list of selectable guidance data options; receiving a selection, through the user interface and before the vehicle driven on the race track, of at least one guidance data option and of at least one location on a race track ([0022]; [0031] lines 15-21; [0058]; [0060] to [0062]: e.g. the HMI also allows the user/driver to provide one or more inputs; such as: a reference brake point(s)—and/or a reference turn-in points—on a racetrack; an entry speed threshold that the driver selects; a deceleration rate threshold that the driver selects;  etc. In this regard, the system already implements an option that allows the user to enter the above information from a computer or by downloading from the Internet, etc. Thus, the system already generates a user interface that displays a list of selectable guidance data options; and thereby receives, through the user interface and before the vehicle driven on the race track, at least one guidance data option and of at least one location on a race track); collecting status information regarding performance of the vehicle while driving on the race track; processing the status information to generate driver guidance information ([0036], [0037], [0060] to [0062]: e.g. as the driver is driving the vehicle on the racetrack, the system gathers status information regarding the performance of the vehicle, such as: (i) determining that the vehicle is approaching the set reference brake point, (ii) determining that the vehicle’s entry speed at the reference brake point is above the speed threshold, etc., and thereby the system generates driver guidance information to the driver, such as an audio message to be presented to the driver); and annunciating the driver guidance information as at least one voice prompt to a driver of the vehicle at the selected at least one location on the race track (see [0036]; [0039] lines 1-10: e.g. as the vehicle reaches the selected reference brake point, the system announces to the driver the guidance information in audible format; such as, a voice announcing “brake in 100 meters”, etc.).
Although Ellis does not explicitly describe that the guidance information is in accordance with the selected guidance data option, such as a selected speed threshold, Ellis already suggests that the reference brake point may be coached based on one or more selected options; such as: when entry speed into a turn exceeds an entry speed threshold that the driver selected, etc. ([0060] to [0062]).
Moreover, Krishnan discloses a system that provides a driver with guidance information as the driver is driving a vehicle, wherein one or more statuses of the vehicle ae evaluated, such as the speed of the vehicle; and thereby the system audibly annunciates the vehicle speed when the vehicle speed is exceeding a given speed threshold, etc. ([0026] to [0028] and [0041], lines 27-30).     
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ellis in view of Krishnan; for example, by incorporating one or more additional graphical and/or audio alerts for reminding the driver about one or more detected conditions of the vehicle based on one or more selected options/thresholds (e.g. a voice announcing the entry speed of the vehicle, “current speed is 130 MPH”; or a voice announcing the deceleration rate of the vehicle, “current deceleration rate is 0.7g”, etc.), in order to help the driver to be aware of one or more conditions of the vehicle with respect to the threshold he/she has selected, so that the driver would be mentally and/or physically prepared when taking one or more actions (e.g. when applying brake; when applying a steering operation, etc.); and thereby increasing the driver’s chance to be more successful in properly executing the desired action(s) at the desired point and/or time.   
Regarding claims 3 and 12 , Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10. 
Ellis further teaches, wherein the processing (processing the status information) is in accordance with a specific race track upon which the race vehicle is driving ([0031] lines 15-21; [0039] lines 1-10: e.g. the system determines the position of the vehicle based on data regarding the actual racetrack upon which the vehicle is being driven; and therefore, the processing is in accordance with a specific racetrack upon which the race vehicle is driving).  
Regarding claims 4 and 13, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10.
The limitation, “the processing determines a location of the vehicle, determines that the vehicle is located at the selected at least one location on the race track, accesses at least one vehicle parameter within the status information that corresponds to the selected at least one guidance option, and generates the driver guidance information containing the at least one vehicle parameter”, is already addressed per the modification discussed with respect to each of claims 1 and 10. 
Particularly, Ellis already teaches that the system determines whether the vehicle is located at the selected location—such as the reference brake point—on the racetrack ([0035]); and wherein the system further evaluates one or more parameters related to the vehicle, such as entry speed of the vehicle at the reference brake point, etc., and thereby the system provides coaching (guidance information) to the driver when the entry speed is above a set threshold ([0060]).
Furthermore, Ellis is modified—based on the teaching from Krishnan—so that the system further provides, based on the one or more selected options/thresholds, additional graphical and/or audio alerts for reminding the driver about one or more detected conditions of the vehicle; such as a voice announcing the entry speed of the vehicle, “current speed is 130 MPH”, so that the driver would be mentally and/or physically prepared when taking one or more actions (e.g. when applying brake; when applying a steering operation, etc.).   
  The observations above confirm that the modified system, per claims 1 and 10, already addresses the limitations of each of claims 4 and 13. 
Regarding claims 5 and 14, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 4 and 13.
Ellis further teaches, the at least one vehicle parameter comprises at least one of speed, acceleration, time elapsed, g-force, coolant temperature, oil pressure, or rotations per minute (RPM), of the vehicle ([0060] to [0062]: e.g. the vehicle parameter comprise at least a speed, an acceleration, etc.). 
Regarding claims 6 and 15, Ellis in view of Krishnan eaches the claimed limitations as discussed above per claims 4 and 13.
Although Ellis does not explicitly describe that the at least one vehicle parameter is a lap time comparison at the selected at least one location on the race track, Ellis already teaches that the system allows the user to provide inputs regarding the beginning and end of a lap on the racetrack ([0031] lines 15-21; [0054]; [0058]); and wherein the system also compares lap times, such as comparing the current lap time to a reference lap time previously recoded, etc. ([0056]; [0057]; [0068]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ellis’s system; for example, by incorporating additional graphical and/or audio alerts that are helpful to encourage the user to improve his/her performance (e.g. a voice announcing “current lap time exceeds the previous/reference lap time”, as the user reaches the end of a lap on the race track, etc.), so that the user would have a better chance to achieve best results.   
Regarding claims 8 and 17, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10.
The limitation, “the selected at least one guidance data option is speed at the selected at least one location on the race track, and wherein the status information comprises the speed of the vehicle on the race track”, is already addressed per the modification discussed above according to each of claims 1 and 10.  
Particularly, Ellis already allows the user/driver to select one or more options, such as a speed threshold as applied to a reference brake point on the racetrack (Ellis: [0060]); and wherein Krishnan teaches that the system audibly annunciates the vehicle speed when the vehicle speed is exceeding a given speed threshold, etc. ([0026] to [0028] and [0041], lines 27-30).     
Accordingly, Ellis is already modified, thereby enabling Ellis to provide, based on one or more selected options/thresholds, further audio alerts for reminding the driver about one or more detected conditions of the vehicle; such as a voice announcing the entry speed of the vehicle, “current speed is 130 MPH”, so that the driver would be mentally and/or physically prepared when taking one or more actions (e.g. when applying brake; when applying a steering operation, etc.); and thereby increasing the driver’s chance to be more successful in properly executing the desired action(s) at the desired point and/or time.   
Regarding claims 9 and 18, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10. 
Ellis further teaches, the at least one voice prompt provides real-time feedback to the driver ([0022] lines 1-4; [0039] lines 1-10: e.g. the system is already proving the voice prompt to the deriver in real-time, such as when the driver is approaching the reference brake point, etc.).
Regarding claim 19, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claim 10. 
Ellis further teaches, wherein the at least one location on the race track is a segment of the race track ([0034] lines 21-25: e.g. the reference brake point also represents a line segment on the racetrack).
Regarding claim 20, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claim 19. 
The limitation, “wherein the driver guidance information annunciated within the segment comprises speed of the vehicle”, is already addressed per the modification discussed with respect to claim 10.   
Particularly, Ellis already allows the user/driver to select one or more options, such as a speed threshold as applied to a reference brake point on the racetrack (Ellis: [0060]); and wherein Krishnan teaches that the system audibly annunciates the vehicle speed when the vehicle speed is exceeding a given speed threshold, etc. ([0026] to [0028] and [0041], lines 27-30).     
Accordingly, Ellis is already modified, thereby enabling Ellis to provide, based on one or more selected options/thresholds, further audio alerts for reminding the driver about one or more detected conditions of the vehicle; such as a voice announcing the entry speed of the vehicle, “current speed is 130 MPH”, so that the driver would be mentally and/or physically prepared when taking one or more actions (e.g. when applying brake; when applying a steering operation, etc.); and thereby increasing the driver’s chance to be more successful in properly executing the desired action(s) at the desired point and/or time.   
Regarding claim 21, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claim 1. 
Ellis further teaches, wherein the at least one location on the race track is a segment of the race track ([0034] lines 21-25: e.g. the reference brake point also represents a line segment on the race track).
●	Claims 2, 7, 11 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Ellis 2017/0039870 in view of krishnan 2008/0254746 and further in view of Kalghatgi 2019/0095725.
Regarding claims 2 and 11, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10. 
Although Ellis does not describe that the processing (processing the status information) is performed using artificial intelligence, Kalghatgi teaches a system that implements an algorithm that involves artificial intelligence in order to compare a detected performance parameter(s), such as engine speed or temperature, with its corresponding predetermined threshold limit (e.g. predetermined max speed, engine temperature, etc.), and/or a dynamically generated threshold(s); and thereby the system generates one or more alerts and/or warnings to the driver ([0072]; [0108] lines 1-14). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Ellis in view of Kalghatgi; for example, by upgrading the system’s algorithm—such as incorporating machine learning algorithm that involves artificial intelligence, etc., in order to enable the system to easily learn and identify, during one or more operation sessions, one or more performance parameters that may need the driver’s attention (e.g. performance parameters identified based on one or more dynamic thresholds determined during the operation of the vehicle, etc.); and thereby the system further provides additional audible and/or visual alerts to the driver, etc., so that the driver would have a better chance to avert unforeseen dangers during driving.   
Regarding claims 7 and 16, Ellis in view of Krishnan teaches the claimed limitations as discussed above per claims 1 and 10.
Ellis does not explicitly describe, storing the status information for analysis after the race vehicle is no longer being driven. 
However, Kalghatgi implements a vehicle data recorder for collecting various performance parameters of a vehicle during driving (e.g. the vehicle’s speed, etc.); and wherein the recorded performance parameters are used for performance review ([0068], [0092]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Ellis in view of Kalghatgi; for example, by incorporating a data recorder that records, during the operation of the vehicle on the racetrack, one or more performance parameters of the vehicle (e.g. the speed of the vehicle, etc.), in order to enable the driver to easily determine—by reviewing the recoded data—whether the vehicle was properly operated in accordance with its capabilities.  

Response to Arguments.
7.	Applicant’s arguments have been fully considered (the response filed on 07/21/2022, which includes the argument filed on 06/27/2022). The arguments are not persuasive. Applicant argues, 
Applicant has amended claims 1 and 10 to clearly define that the selection of the guidance data option and the location on the racetrack where the option is annunciated is performed before the vehicle is driven on the race track. It is important that the user interface be designed to be operated before driving on the racetrack for safety and convenience purposes . . .  
In contrast, Ellis requires the vehicle to be driven on the race track as a button is depressed to mark brake points (and other locations) (see FIG. 11, step 1114 and related text). In addition to the manual process for making a location selection process Ellis describes automated processes such as deceleration detection, brake pedal application, and so on FIG. 11 steps 1108, 1110, 1112). In all embodiments of Ellis, a reference lap is driven to identify the locations. There is no teaching in Ellis of any type of user interface that allows selection of brake points or any other locations on the race track BEFORE driving on the race track. Krishnan provides audible answers to questions while a vehicle is being driven, i.e., hands-free operation. The device in Krishnan has an audio interface that is specifically designed for interaction while driving. As with Ellis, there is no user interface for selecting guidance options and locations on a race track BEFORE driving. Consequently, no reasonable combination of the teachings of Ellis and Krishnan teaches selecting, before driving, a location on a race track at which guidance information is annunciated. As such, independent claims 1 and 10 are patentable over a combination of Ellis and Krishnan . . .

	However, the Office respectfully disagrees with the above arguments. Although Ellis involves an option that allows the user to mark one or more reference points (e.g. a reference lap, etc.) while the user is driving the vehicle on the racetrack (see [0054]), this process is performed before the driver starts racing. Accordingly, the safety and/or convenience of the user is not negatively affected. In fact, Ellis indicates that the vehicle can be driven at a very low speed around the racetrack (see [0056], emphasis added), 
“. . . the vehicle 100 may be driven around the race track at a slow speed (possibly very slow) to establish the reference lap (including, for example, reference brake points and/or a reference racing line). As stated above, a driver or user of the vehicle 100 can activate a user input 218 to indicate that the present lap is a reference lap and can further use the user input 218 to mark particular locations on the race track as reference brake points, reference turn-in points, reference track-out points, and/or other reference points. Further, the path driven during the slow lap can be recorded as the reference racing line. Allowing a slow lap to be recorded as the reference lap allows for exactness as to the location for each of the recorded reference points”
The excerpt above confirms that neither the convenience nor the safety of the user is negatively affected during the above process.
Nevertheless, the implementation of Ellis is not limited to the above process. This is because Ellis provides the user with another option for inputting such information even without driving the vehicle. For instance, Ellis allows the user to input such information from a computer, or download the information from the Internet (see [0058]). This implementation further confirms that the safety and/or convenience of the user is not negatively affected. Consequently, Applicant’s argument, “[t]here is no teaching in Ellis of any type of user interface that allows selection of brake points or any other locations on the race track BEFORE driving on the race track”, is not persuasive. 
It is also worth to note that Ellis already allows the user to select, before the user starts racing, a speed threshold—such as an entry speed into a turn—so that the system coaches the user by comparing the speed of the vehicle with the selected speed threshold ([0060] lines 1-10). 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.

















Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715